Per Cwñam:

The only contention in this case is that the verdict and judgment rendered are contrary to the unccntroverted testimony in the case; in other words, that there is no conflict in the evidence. We have read the evidence, and find that there is a sharp conflict as to the representations made which induced the giving of the orders for the goods in question. The appellants claim that there is no conflict in the evidence — that is, of evidence legally admissible, the order for the goods being in writing. We can not sustain this view, and the judgment is therefore aifirmed.